Citation Nr: 1622708	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-20 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planovalgus.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a right clavicle fracture.


REPRESENTATION

 Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1981 to November 1987 and from Mary 1988 to February 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a March 2010 rating decision, the RO denied entitlement to an evaluation in excess of 10 percent for bilateral pes planovalgus. In a May 2012 rating decision, the RO denied entitlement to an evaluation in excess of 20 percent for residuals of a right clavicle fracture.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he failed to appear for the scheduled hearing in November 2015 and no request to reschedule the hearing has been received by VA.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to an earlier effective date than April 22, 2011 for the grant of service connection for left knee arthritis, status-post knee replacement and a temporary total evaluation based on convalescence must be remanded for the issuance of a statement of the case.  The RO denied a temporary total evaluation based on convalescence and an earlier effective date by way of a November 2015 decision and the Veteran filed a notice of disagreement with this decision in January 2016.  The notice of disagreement has been acknowledged by the RO in a subsequent January 2016 letter, and therefore a remand is not required for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was last examined in regard to the disabilities on appeal in January 2014 and he contends that these disabilities have increased in severity.  The Veteran, through his representative, submitted a May 2016 statement that his service-connected bilateral pes planovalgus and residuals of right clavicle fracture have worsened since the last VA examination to determine the nature and severity of his disabilities.  The Board finds that an additional examination is warranted to ascertain the current severity of his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran's right shoulder and feet conditions since November 2015. Contact the Veteran and request that he submit copies of any private treatment records for these conditions since April 2015. If he requests the VA to obtain the private records, provide him with the appropriate authorization and inform him that the records must be sufficiently identified. 

2. Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's bilateral pes planovalgus disability.

4.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's residuals of right clavicle fracture disability.

5.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




